DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words in length. Correction is required. See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: T1, T2, T3, and T4 in figure 5 are not mentioned or described in the specification. This makes it difficult to follow the description of the figure. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, claims 24-26 recite a “device for planning a wall surface polishing path” which includes “modules” and “units” configured to perform functions which are essentially the same as the method of claims 1-3. However, the specification does not provide any specific structure for performing these functions and provides no direction for how to make or use such a device. In fact, it appears that applicant’s specification describes these modules as elements of a computer program, rather than a physical device (specification [0056], [0062]). The claims are so broad as to encompass any device capable of performing the functions, leaving a person having ordinary skill in the art with no direction how to make or use such a device. While a person having ordinary skill in the art may be capable of designing a program to carry out the recited functions, they would not be capable of designing the claimed device without undue experimentation, as no structure is described in the specification. No working examples are provided for any of the claimed modules or units. The only drawing of the device is merely a block diagram (fig 9), providing no actual depiction of a device structure. The courts have held that block diagrams with functional labels are not sufficient to provide an enabling disclosure of mechanical devices or processes (see MPEP 2164.06(a)). All in all, a person having ordinary skill in the art at the time of filing the invention would not be enabled to make or use the claimed device based on the description provided by applicant, which provides no description of any physical structure of any part of the claimed device. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 14-15, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “determining a candidate protruding point in a next region of the region where a current protruding point is located.” This is confusingly worded and unclear. There is no antecedent basis for “the region where a current protruding point is located” and it is unclear how “a next region” is defined. Is this meant to define these regions are adjacent or “next to” each other, or can the next region be any other region? Additionally, how is “a current protruding point” determined? 
Further regarding claim 1, the claim recites “comparing, if the region where the current protruding point is located includes an untraversed protruding point, a first distance between the untraversed protruding point and the current protruding point, with a second distance between the candidate protruding point and the current protruding point.” The claim appears to only compare the distances “if” there is an untraversed protruding point in the current region. It is unclear if any further method steps are undertaken in the case where there is no untraversed protruding point in the current region. Does the method terminate if there is no untraversed protruding point in the current region? If there is no untraversed protruding point in the current region how is the path determined?
Further regarding claim 1, the claim recites “corresponding to a minimum distance in the first distance and the second distance.” This is confusingly worded and unclear. For the purposes of this examination, this will be interpreted as corresponding to the smallest of the first and second distances.
Further regarding claim 1, the claim recites “determining the wall surface polishing path based on the current protruding point and the next operation point of the current protruding point.” It is unclear what it means for the polishing path to be “based on” the current protruding point and next operation point. Does the polishing path include these points? Is there a certain defined sequence or order to the polishing path? Are there only two points in the polishing path? For the purposes of this examination, claim 1 will be interpreted as best can be understood by examiner and is explained in the rejection below. 
Claims 2-10 and 14-15 are rejected as indefinite due to their dependency upon rejected claim 1.
Further regarding claim 2, the claim recites “a target wall surface for dividing the protruding point.” It is unclear what is meant by “for dividing the protruding point.” How is the protruding point divided by a target surface? There does not appear to be a method step for dividing a protruding point or an explanation of dividing a protruding point in the specification. For the purposes of this examination, any target surface will be interpreted as being “for dividing the protruding point” as the protruding point is located on the surface and this is examiner’s best understanding of the term.
Claims 3-4 are rejected as indefinite due to dependency upon rejected claim 2.
Further regarding claim 3, the claim recites “determining the target wall surface based on modes of the protruding distances, wherein a distance between the target wall surface and the reference wall surface is the modes of the protruding distances.” This is confusingly worded and unclear. What is a “mode?” How can “a distance” between wall surfaces indicate multiple modes? How are the modes used to determine the target wall surface? For the purposes of this examination, this limitation will be interpreted as best can be understood by examiner and is explained in the rejection below. 
Claim 4 is rejected as indefinite due to dependency upon rejected claim 3. 
Further regarding claim 5, the claim recites “dividing the wall surface to be polished into the at least two regions according to a size of a polishing device, a width of each region being greater than a diameter of the polishing device.” However, as the claims do not define or include a particular polishing device, it is unclear how this limitation limits the claim. As the claim does not include a polishing device and polishing devices exist in many sizes and forms, a region of any size could be larger than “a polishing device” as claimed. 
Further regarding claim 8, the claim recites “determining, based on a preset traversal order, the next region of the region where the current protruding point is located; and determining, when it is determined according to the preset traversal order that there is no next region for the region where the current protruding point is located, the next region of the region where the current protruding point is located based on a reverse order of the preset traversal order.” This is confusingly worded and unclear. What is a “preset traversal order” and how is it determined? What is the difference between the “preset traversal order” and the polishing path? How can the traversal order be preset while the polishing path must be determined? How does the preset traversal order determine protruding point locations? For the purposes of this examination, this claim will be interpreted as best can be understood by examiner and is explained in the rejection below.
Further regarding claim 14, the claim recites “a storage device configured to store one or more programs.” It is unclear if the storage device must actually store the program, or if the phrase “configured to” merely indicates the storage device is capable of storing the program. For the purposes of this examination, this claim will be read as requiring the claimed program to be stored in the storage device, as this appears to be applicant’s intent.
Regarding claims 24-26, the claims recite several “modules” and “units” for carrying out particular functions. However, as applicant’s specification provides no description of these elements (see 112a rejection above), the scope of the claims is unclear. What structure is encompassed by the claimed modules or units? For the purposes of this examination, any device capable of performing the claimed functions will be read as having the claimed modules and units.
Further claim 24, the claim recites “determine a candidate protruding point in a next region of the region where a current protruding point is located.” This is confusingly worded and unclear. There is no antecedent basis for “the region where a current protruding point is located” and it is unclear how “a next region” is defined. Is this meant to define these regions are adjacent or “next to” each other, or can the next region be any other region? Additionally, how is “a current protruding point” determined? 
Further regarding claim 24, the claim recites “compare, if the region where the current protruding point is located includes an untraversed protruding point, a first distance between the untraversed protruding point and the current protruding point, with a second distance between the candidate protruding point and the current protruding point.” The claim appears to only compare the distances “if” there is an untraversed protruding point in the current region. It is unclear if any further steps are undertaken in the case where there is no untraversed protruding point in the current region. If there is no untraversed protruding point in the current region how is the path determined?
Further regarding claim 24, the claim recites “corresponding to a minimum distance in the first distance and the second distance.” This is confusingly worded and unclear. For the purposes of this examination, this will be interpreted as corresponding to the smallest of the first and second distances.
Further regarding claim 24, the claim recites “determine the wall surface polishing path based on the current protruding point and the next operation point of the current protruding point.” It is unclear what it means for the polishing path to be “based on” the current protruding point and next operation point. Does the polishing path include these points? Is there a certain defined sequence or order to the polishing path? Are there only two points in the polishing path? For the purposes of this examination, claim 1 will be interpreted as best can be understood by examiner and is explained in the rejection below. 
Claims 25 and 26 are rejected as indefinite due to dependency upon rejected claim 24.
Further regarding claim 25, the claim recites “a target wall surface for dividing the protruding point.” It is unclear what is meant by “for dividing the protruding point.” How is the protruding point divided by a target surface? There does not appear to be any actual division of a protruding point in the claims or an explanation of dividing a protruding point in the specification. For the purposes of this examination, any target surface will be interpreted as being “for dividing the protruding point” as the protruding point is located on the surface and this is examiner’s best understanding of the term.
Claim 26 are rejected as indefinite due to dependency upon rejected claim 25.
Further regarding claim 26, the claim recites “determine the target wall surface based on modes of the protruding distances, wherein a distance between the target wall surface and the reference wall surface is the modes of the protruding distances.” This is confusingly worded and unclear. What is a “mode?” How can “a distance” between wall surfaces indicate multiple modes? How are the modes used to determine the target wall surface? For the purposes of this examination, this limitation will be interpreted as best can be understood by examiner and is explained in the rejection below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 14-15, and 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-10 recite a series of steps for planning a polishing path based only on “organizing information and manipulating information through mathematical correlations,” which falls under the judicial exception of mathematical relationships (see MPEP 2106.04(a)(2) I. A. iv.). The claimed method merely obtains protruding points and plans a path based on compared distances. Additionally, as the claimed steps simply observe protrusions and compare distances between the observed protrusions to plan a path, these method steps “can be performed in the human mind” and therefore fall under the judicial exception of a mental process (see MPEP 2106.04(a)(2) III.). This judicial exception is not integrated into a practical application because the claimed steps merely plan a polishing path on a wall and provide no actual implementation of the path to perform or improve a particular task. There is no integration of the claimed abstract ideas into any practical application. The claims provide no step for actually using the planned path in any meaningful way. Claims 14 and 15, which merely provide a generic processor/storage device for storing a program for executing the method of claim 1, do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer (see MPEP 2106.04(d)). Additionally, claims 24-26 which claim a device including “modules” for performing steps essentially equivalent to the steps of claims 1-3, do not integrate the abstract ideas into a practical application, as the recited modules are entirely generic and provide no specific apparatus, structure, or application of the claimed method (see also 112a and 112b rejections above). In other words, any device having any structure capable of performing the abstract ideas (including a human mind), is essentially equivalent to the device of claims 24-26. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claims 1-10 provide no additional elements beyond the abstract ideas of obtaining and mathematically manipulating information of points on a wall. The method’s application to a wall does not constitute an inventive concept and do not provide any improvement to any technology or technical field (see MPEP 2106.05(a) II.). Regarding claim 14 and 15, the claims merely use conventional computer elements to perform the method steps and thus does not constitute an inventive step (see MPEP 2106.05(b) I.) and the courts have recognized that simple storing and retrieving of information in memory is well-understood, routine, and conventional (see MPEP 2106.05(d) II.). Regarding claims 24-26, the recited structure is not particular to a specific machine or apparatus. The claims only recite “modules” which perform the abstract functions. There is no particularly recited structure with any specific form and therefore the claimed device does not impart any meaningful limitations to the claim (see MPEP 2106.05(b) I-III.). None of the claims results in a particular transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), indicating that the claims do not recite significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 14-15, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hausler (US 2018/0326591) in view of Zhang (CN 102359784, translation provided). 
Regarding claim 1, Hausler teaches a method for planning a wall surface polishing path comprising obtaining protruding points of a wall surface to be polished ([0034]; detecting surface defects, including protruding points; [0035], “bulge”), and dividing the wall surface to be polished into at least two regions ([0028]; “areas”), determining a candidate protruding point in a next region of the region where a current protruding point is located ([0040]; as best understood (see 112b rejection above), the method recognizes a “next defect”), and determining the wall surface polishing path based on the current protruding point and a next operation point of the current protruding point ([0040]; “The transition paths between two machining paths… may be calculated using well-known automated path planning methods”). Hausler does not teach a particular comparison of distances from the current protruding point to an untraversed protruding point and the candidate protruding point. Zhang teaches a method for planning a path including comparing a first distance between an untraversed point and a current point with a second distance between a candidate point and the current point ([0126-0129], comparing distances from the current point and adjacent untraversed points) and determining the point corresponding to a minimum distance in the first distance and the second distance as a next operation point of the current point ([0129]; chooses points of minimum distance). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to compare the distances between from the current protruding point, candidate protruding point and untraversed protruding point of Haulser in order to achieve the predictable result of optimizing a path of the tool as taught by Zhang ([0130]) and as called for by Hausler ([0040] paths “may be calculated using well-known automated path planning methods”). 
Regarding claims 2-4, Hausler, as modified, teaches all the limitations of claim 1 as described above. Hausler further teaches the obtaining the protruding points of the wall surface to be polished includes: obtaining point cloud data of the wall surface to be polished, wherein the point cloud data includes parameter information of grid points in the wall surface to be polished ([0031]); determining, according to the point cloud data, a target wall surface for dividing the protruding point ([0035]; determines height based on target ideal workpiece surface); and determining, according to the point cloud data and the target wall surface, the protruding point protruding beyond the target wall surface ([0034-0035]); wherein the determining, according to the point cloud data, the target wall surface for dividing the protruding point includes determining protruding distances between the grid points in the wall surface to be polished and a reference wall surface ([0031], [0039]; determines height of protruding point and uses defect plane as reference surface), and determining the target wall surface based on modes of the protruding distances, wherein a distance between the target wall surface and the reference wall surface is the modes of the protruding distances (as best understood by examiner (see 112b rejection above), this is shown in fig 4 which uses the defect plane as a reference surface and uses the protruding distance of the protruding point to determine this plane and its relationship to the target surface; [0039]); wherein the determining the target wall surface based on the modes of the protruding distances includes determining the target wall surface based on the mode of the maximum protruding distance in the modes (fig 4; max height of protrusion defines the reference plane relative to the target surface). 
Regarding claim 5, Hausler, as modified, teaches all the limitations of claim 1 described above. Hausler further teaches the dividing the wall surface to be polished into the at least two regions includes: dividing the wall surface to be polished into the at least two regions according to a size of a polishing device, a width of each region being greater than a diameter of the polishing device (fig 10; region of protruding point is larger than polishing device 24). 
Regarding claim 6, Hausler, as modified, teaches all the limitations of claim 1 as described above. Zhang further teaches determining the candidate protruding point in the next region of the region where the current protruding point is located includes: determining, in the next region of the region where the current protruding point is located, the protruding point with the shortest path from a polishing start point in a polishing path as the candidate point ([0126]).
Regarding claim 7, Hausler, as modified, teaches all the limitations of claim 1 as described above. Zhang further teaches determining, if the region where the current protruding point is located does not include the untraversed protruding point, the candidate protruding point determined in the next region of the region where the current protruding point is located, as the next operation point of the current protruding point ([0125]; the next operation point is chosen such that the path does not traverse “repeatedly through the same node,” indicating that if there is no untraversed protruding point in the current region, the next point is considered). 
Regarding claim 8, Hausler, as modified, teaches all the limitations of claim 1 as described above. Zhang further teaches determining, based on a preset traversal order, the next region of the region where the current protruding point is located; and determining, when it is determined according to the preset traversal order that there is no next region for the region where the current protruding point is located, the next region of the region where the current protruding point is located based on a reverse order of the preset traversal order (as best understood by examiner (see 112b rejection above), this is taught by [0112-0117], which describes determining the global possible paths by determining the boundaries of the area (the wall when applied to Hausler) by expanding in left and right directions until reaching an end in one direction and continuing in the opposite direction).
Regarding claims 9 and 10, Hausler, as modified, teaches all the limitations of claim 1 as described above. Hausler further teaches establishing a judgment grid for any one of the protruding points, wherein the judgment grid includes an outline representing a decreasing diffusion trend of the protruding point ([0034-0035]; determines a topography of the protruding point including height, lateral extension, and steepness) and determining a single-point polishing path of the protruding point based on the outline (described in [0036]); and the determining the single-point polishing path of the protruding point based on the outline includes: determining a direction of a current maximum protrusion of the protruding point according to the outline ([0035], normal vector), and determining a current polishing direction of the protruding point based on the direction of the current maximum protrusion ([0035], [0037]; machining path for individual protruding point is determined based on parameters including maximum protrusion direction), deleting the current maximum protrusion from the judgment grid (by polishing, the maximum protrusion is eliminated), to update the judgment grid, and determining a next polishing direction based on the updated judgment grid; and determining the single-point polishing path of the protruding point based on the current polishing direction and the next polishing direction ([0039]; machining path is followed and path directions are decided by interpolation between specific points). 
Regarding claims 14 and 15, Hausler, as modified, teaches all the limitations of claim 1 as described above. Hausler further teaches an apparatus for planning a wall surface polishing path comprising one or more processors (52; fig 11) and a storage device (53) configured to store one or more programs (54) wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to implement the method for planning the wall surface polishing path according to claim 1 ([0044]); and a computer-readable storage medium (53), having a computer program (54) stored therein, wherein the program, when executed by a processor, implements the method for planning the wall surface polishing path according to claim 1 ([0044]). 
Regarding claim 24, Hausler teaches a device for planning a wall surface polishing path comprising a region division module (as best understood, see 112b rejection above) configured to obtain protruding points of a wall surface to be polished ([0034]; detecting surface defects, including protruding points; [0035], “bulge”), and divide the wall surface to be polished into at least two regions ([0028]; “areas”), a candidate protruding point determination module configured to determine a candidate protruding point in a next region of the region where a current protruding point is located ([0040]; as best understood (see 112b rejection above), the method recognizes a “next defect”), and a polishing path determination module configured to determine the wall surface polishing path based on the current protruding point and a next operation point of the current protruding point ([0040]; “The transition paths between two machining paths… may be calculated using well-known automated path planning methods”). Hausler does not teach comparing distances from the current protruding point to an untraversed protruding point and the candidate protruding point. Zhang teaches a device for planning a path including a distance comparison module configured to compare a first distance between an untraversed point and a current point with a second distance between a candidate point and the current point ([0126-0129], comparing distances from the current point and adjacent untraversed points) and a next operation point determination module configured to determine the point corresponding to a minimum distance in the first distance and the second distance as a next operation point of the current point ([0129]; chooses points of minimum distance). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a distance comparison module and next operation point determination module to compare the distances between from the current protruding point, candidate protruding point and untraversed protruding point of Haulser in order to achieve the predictable result of optimizing a path of the tool as taught by Zhang ([0130]) and as called for by Hausler ([0040] paths “may be calculated using well-known automated path planning methods”). 
Regarding claims 25-26, Hausler, as modified, teaches all the limitations of claim 24 as described above. Hausler further teaches the region division module includes: a point cloud data obtaining unit configured to obtain point cloud data of the wall surface to be polished, wherein the point cloud data includes parameter information of grid points in the wall surface to be polished ([0031]), a target wall surface determination unit configured to determine, according to the point cloud data, a target wall surface for dividing the protruding point ([0035]; determines height based on target ideal workpiece surface), and a protruding point determination unit configured to determine, according to the point cloud data and the target wall surface, the protruding point protruding beyond the target wall surface ([0034-0035]); wherein the target wall surface determination unit includes a protruding distance determination sub-unit configured to determine, according to the point cloud data, protruding distances between the grid points in the wall surface to be polished and a reference wall surface ([0031], [0039]; determines height of protruding point and uses defect plane as reference surface), and a target wall surface determination sub-unit configured to determine the target wall surface based on modes of the protruding distances, wherein a distance between the target wall surface and the reference wall surface is the modes of the protruding distances (as best understood by examiner (see 112b rejection above), this is shown in fig 4 which uses the defect plane as a reference surface and uses the protruding distance of the protruding point to determine this plane and its relationship to the target surface; [0039]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar polishing and path planning methods are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723